DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
-the seating portion being square or round (claims 2, 3, and 20)
-the closing mechanism in the form of a pocket or pouch as in claim 4 (the figures only appear to show a pocket for holding a heating element, in Fig. 12, and do not show a pocket/pouch which forms a closing mechanism which reversibly retains the seating portion when in closed configuration)
-the closing mechanism in the form of a clip (the clip shown in Figures 7-10 appears to have the function of attaching to a wearer’s garment or belt as described in para. 0041, and is not a clip which forms a closing mechanism which reversibly retains the seating portion when in closed configuration)
-the drawstring recited in claim 7
-the weights recited in claims 14, 18, and 20
-the heating element and power source (this appears to be depicted in Fig. 12 however no reference numeral indicates this element)
-the belt loop recited in claim 15


The drawings are also objected to because Figs. 6-18 do not include any reference numerals indicating the elements of the invention which are shown in these figures. The figures should have reference numerals which are referred to in the specification in order to describe the elements.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Reference point A” and “Reference point B” (para. 0048).  


Specification
The use of the term “Velcro®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, “the seating portion round” is confusing and appears to be missing some terms. It appears that “is” should be inserted before “round”.
	In claims 5 and 20, the recitation of the trademark “Velcro®” renders the claims indefinite. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weymouth (US 1,723,831).
	Weymouth discloses a waterproof wearable garment convertible between a compact closed configuration (Fig. 1) and an open configuration (Figs. 2, 3, and 5) as in claim 1, comprising:
a substantially flat seating portion (seat S, formed of layers 14, 15) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring 
a belt (13; see Fig. 1) attached to an upper portion of the seating portion, the belt configured to wrap around the human’s waist when the wearable garment is worn by the human (pg. 1, lines 57-60); 
and a closing mechanism (snaps 9, 10; Figs. 1-3 and pg. 1, lines 50-56);
wherein the seating portion is configured to be converted into a compact closed configuration (shown in Fig. 1), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (pg. 1, lines 50-56).
Regarding claim 2, Weymouth discloses the seating portion is square (pg. 1, lines 45-47; Figs. 2-3).
Regarding claim 3, Weymouth discloses the seating portion round (pg. 1, lines 45-49; Fig. 5).
Regarding claim 8, the seating portion is configured to be rolled or folded into the compact closed configuration (Fig. 1; pg. 1, lines 50-56).
Regarding claim 12, the belt is adjustable (see buckle shown in Fig, 1, which at a minimum would provide adjustability in terms of being fastened into a closed loop or unfastened to form an elongated strip form of the belt).

Regarding independent claim 15, Weymouth discloses a waterproof wearable garment convertible between a compact closed configuration (Fig. 1) and an open configuration (Figs. 2, 3, and 5) comprising:
a substantially flat seating portion (seat S, formed of layers 14, 15) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (see Figs. 2, 3, and 5; the structure of Weymouth is capable of functioning as claimed, and it is noted that the coverage provided by the size of the seating portion depends upon the size of the user), wherein the seating portion is composed of a flexible, waterproof material (layer 14; pg. 1, lines 8-10, 17-18 and 65-66);
a belt loop (12) attached to an upper portion of the seating portion, the belt loop configured to receive a belt (13) to wrap around the human’s waist when the wearable garment is worn by the human (Fig. 1; pg. 1, lines 57-61); and
and a closing mechanism (snaps 9, 10; Figs. 1-3 and pg. 1, lines 50-56);
wherein the seating portion is configured to be converted into a compact closed configuration (shown in Fig. 1), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (pg. 1, lines 50-56).
Regarding claim 16, the seating portion is configured to be rolled or folded into the compact closed configuration (Fig. 1; pg. 1, lines 50-56).
.

Claims 1, 4, 5, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosmas et al (US 4,459,703).
	Kosmas et al disclose a waterproof wearable garment convertible between a compact closed configuration (Figs. 1 and 2) and an open configuration (Fig. 3) as in claim 1, comprising:
a substantially flat seating portion (18) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (Fig. 3; col. 2, lines 13-16; the structure of Kosmas is capable of covering these body regions, and it is noted that the coverage provided by the size of the seating portion depends upon the size of the user), wherein the seating portion is composed of a flexible, waterproof material (col. 1, lines 62-63);
a belt (10) attached to an upper portion of the seating portion, the belt configured to wrap around the human’s waist when the wearable garment is worn by the human (Fig. 3; col. 1, lines 54-56); 
and a closing mechanism (pouch 16, having fasteners 24,26; Figs. 1-2; col. 1, lines 62-68) 
 wherein the seating portion is configured to be converted into a compact closed configuration (Fig. 2), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (col. 1, lines 62-68; col. 2, lines 18-22).

Regarding claim 5, the closing mechanism comprises Velcro® (24, 26; Fig. 2; col. 1, lines 66-67; col. 2, lines 18-22).
Regarding claim 8, the seating portion is configured to be rolled or folded into the compact closed configuration (Fig. 2; col. 1, lines 64-65; col. 2, lines 18-22).
Regarding claim 11, the hook and loop fasteners 24,26 alone may be considered to form the closing mechanism of claim 1 (col. 1, lines 66-67 and col. 2, lines 21-22), and the garment further comprises a pocket (16) as in claim 11; see Figs. 1-2, col. 1, lines 54-66.
Regarding claim 12, the belt is adjustable (see buckle 12,14 in Fig, 1, which at a minimum would provide adjustability in terms of being fastened into a closed loop or unfastened to form an elongated strip form of the belt).

Claims 1, 2, 5, 8, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill, Jr. (US 4,588,224).
	Hill discloses a waterproof wearable garment convertible between a compact closed configuration (Fig. 3) and an open configuration (Fig. 4) as in claim 1, comprising:
a substantially flat seating portion (10) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (Fig. 4), wherein the seating portion is 
a belt (40; see Fig. 4) attached to an upper portion of the seating portion, the belt configured to wrap around the human’s waist when the wearable garment is worn by the human (col. 2, line 67 through col. 3, line 4); 
and a closing mechanism (mating hook and loop fasteners 28,30 and 35/39; Fig. 1; col. 2, lines 51-66; col. 3, lines 7-11) 
 wherein the seating portion is configured to be converted into a compact closed configuration (Fig. 3), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (col. 3, lines 7-11).
Regarding claim 2, the seating portion is square (see square shape of the seating portion 10/14 as shown in Fig. 4).
Regarding claim 5, Hill discloses that the closing mechanism comprises Velcro® (see mating Velcro® hook and loop fasteners 28,30 and 35/39; Fig. 1; col. 2, lines 51-66; col. 3, lines 7-11).
Regarding claim 8, the seating portion is configured to be rolled or folded into the compact closed configuration (Fig. 3; col. 1, lines 46-54; col. 3, lines 7-11).
Regarding claim 12, the belt is adjustable (the belt could be slid through and along the loops 22,24 as seen in Fig. 4, thus providing adjustability as broadly recited in claim 12).
Regarding claim 13, Hill discloses a padding element (foam 12) positioned within or on the seating portion (Fig. 2; col. 1, lines 42-46; col. 2, lines 25-30).

a substantially flat seating portion (10) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (Fig. 4), wherein the seating portion is composed of a flexible, waterproof material (layers 14, 16; col. 1, lines 44-45; col. 2, lines 32-36);
a belt loop (22 or 24) attached to an upper portion of the seating portion, the belt loop configured to receive a belt (40) to wrap around the human’s waist when the wearable garment is worn by the human (Figs. 1 and 4; col. 1, lines 50-54; col. 2, lines 58-62; col. 2, line 67 through col. 3, line 2); and
and a closing mechanism (mating hook and loop fasteners 28,30 and 35/39; Fig. 1; col. 2, lines 51-66; col. 3, lines 7-11) 
 wherein the seating portion is configured to be converted into a compact closed configuration (Fig. 3), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (col. 3, lines 7-11).
Regarding claim 16, the seating portion is configured to be rolled or folded into the compact closed configuration (Fig. 3; col. 1, lines 46-54; col. 3, lines 7-11).
Regarding claim 19, Hill discloses a padding element (foam 12) positioned within or on the seating portion (Fig. 2; col. 1, lines 42-46; col. 2, lines 25-30).


Claims 1, 7, 8, 12, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan (US 4,689,829).
	Kaplan discloses a waterproof wearable garment convertible between a compact closed configuration (Fig. 3) and an open configuration (Fig. 2) as in claim 1, comprising:
a substantially flat seating portion (11) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (Fig. 2), wherein the seating portion is composed of a flexible, waterproof material (see Abstract; col. 2, lines 51-57; col. 4, lines 17-18);
a belt (12) attached to an upper portion of the seating portion, the belt configured to wrap around the human’s waist when the wearable garment is worn by the human (col. 2, lines 48-49; col. 3, lines 5-9); 
and a closing mechanism (elastic strips 13a, 13b; col. 3, lines 10-13) 
 wherein the seating portion is configured to be converted into a compact closed configuration (Fig. 3), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (col. 3, lines 10-13).
Regarding claim 7, the elastic strip (13a or 13b) forms a drawstring as broadly recited in claim 7 (see Figs. 2-3 and 5-7).
Regarding claim 8, the seating portion is configured to be rolled or folded into the compact closed configuration (Figs. 3 and 5; col. 1, lines 53-54).
Regarding claim 12, the belt is adjustable (via hook and loop fasteners 12c, 12d; Fig. 1; col. 2, line 58 through col. 3, line 4).

Regarding independent claim 15, Kaplan discloses a waterproof wearable garment convertible between a compact closed configuration (Fig. 3) and an open configuration (Fig. 2) as in claim 1, comprising:
a substantially flat seating portion (11) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (Fig. 2), wherein the seating portion is composed of a flexible, waterproof material (see Abstract; col. 2, lines 51-57; col. 4, lines 17-18);
a belt loop (13a) attached to an upper portion of the seating portion, the belt loop configured to receive a belt to wrap around the human’s waist when the wearable garment is worn by the human (the loop 13a is capable of functioning as claimed, i.e. the size and position of the loop structure 13a is such that a user’s belt could be inserted through the loop 13a, and thus the loop is capable of receiving a user’s belt; see Fig. 7); and
and a closing mechanism (loop 13b; col. 3, lines 10-13);  
wherein the seating portion is configured to be converted into a compact closed configuration (Fig. 3), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (col. 3, lines 10-13).
Regarding claim 16, the seating portion is configured to be rolled or folded into the compact closed configuration (Figs. 3 and 5; col. 1, lines 53-54).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weymouth (US 1,723,831) in view of Gershman (cited NPL).
Weymouth discloses a garment as claimed, including a closing mechanism in the form of snap fasteners 9,10.  Weymouth does not specifically disclose that these fasteners are Velcro® or clips, however Weymouth does teach that “equivalent fasteners” may be used instead of the specific snap fasteners (pg. 1, line 98 through pg. 2, line 2). 
As to claim 5, Gershman discloses the use of Velcro® type hook and loop fasteners in place of snaps (see last paragraph of Gershman). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Velcro® hook and loop fasteners in place of the snaps of Weymouth since these are known equivalent fasteners, as taught by Gershman.
. 

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weymouth (US 1,723,831) in view of Kaplan (US 4,689,829).
Weymouth does not disclose that the garment comprises weights as in claims 14 and 18. Kaplan discloses a waterproof wearable garment providing a seating portion (11) in a manner similar to that of Weymouth. Kaplan discloses the garment comprises one or more weights (17) positioned within one or more corners or outer portions of the seating portion (see Fig. 1; col. 3, lines 27-30) as in claims 14 and 18. Kaplan discloses that the weighted structure aids in unrolling the seat portion to its extended position (col. 3, lines 27-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a weight within the outer portion of the garment of Weymouth in order to aid in unrolling the seat, as taught by Kaplan. 

Claims 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, Jr. (US 4,588,224) in view of James (US 2006/0218690).
.

	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weymouth (US 1,723,831) in view of Kaplan (US 4,689,829) and Gershman (cited NPL).
	Weymouth discloses a waterproof wearable garment convertible between a compact closed configuration (Fig. 1) and an open configuration (Figs. 2, 3, and 5) comprising:
a square flat seating portion (seat S, formed of layers 14, 15; see Figs. 2-3; pg. 1, lines 44-46) sized to accommodate a human’s buttocks and at least a portion of the human’s hamstring region when the waterproof wearable garment is in the open configuration (see Figs. 2, 3, and 5; the structure of Weymouth is capable of functioning 
a padding element (sheet 15 of sheepskin/wool) positioned within or on the seating portion (Figs. 3 and 5; pg. 1, lines 15-20, 69-78);
a belt (13; see Fig. 1) attached to an upper portion of the seating portion, the belt configured to wrap around the human’s waist when the wearable garment is worn by the human (pg. 1, lines 57-60); 
a closing mechanism (fasteners 9, 10; Figs. 1-3 and pg. 1, lines 50-56); 
wherein the seating portion is configured to be converted into a compact closed configuration (shown in Fig. 1), and wherein the closing mechanism reversibly retains the seating portion in the compact closed configuration (pg. 1, lines 50-56).
Weymouth does not disclose that the garment comprises weights as recited in claim 20. Kaplan discloses a waterproof wearable garment providing a seating portion (11) in a manner similar to that of Weymouth. Kaplan discloses the garment comprises one or more weights (17) positioned within one or more corners or outer portions of the seating portion (see Fig. 1; col. 3, lines 27-30) as in claims 14 and 18. Kaplan discloses that the weighted structure aids in unrolling the seat portion to its extended position (col. 3, lines 27-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a weight within the outer portion of the garment of Weymouth in order to aid in unrolling the seat, as taught by Kaplan. 
Weymouth also does not disclose that the closing mechanism is Velcro® as recited in claim 20. Weymouth discloses that the closing mechanism comprises .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cites, which disclose garments having seating portions similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AMY VANATTA/Primary Examiner, Art Unit 3732